Exhibit 10.4

 

EXHIBIT C

 

FORM OF LOCK-UP AGREEMENT

 

____ __, 2016

 

Ladenburg Thalmann & Co. Inc.,

acting as representative to the several underwriters:

 

 

Re:

Underwriting Agreement, dated ________ ___, 2016, by and between Viveve Medical,
Inc. and Ladenburg Thalmann & Co. Inc., acting as representative to the several
underwriters

 

Ladies and Gentlemen:

 

The undersigned irrevocably agrees with the Company that, from the date hereof
until 90 days following the date of the Underwriting Agreement (the
“Underwriting Agreement”) entered into by and between Viveve Medical, Inc., a
Delaware corporation (the “Company”) and Ladenburg Thalmann & Co. Inc. (the
“Representative”), acting as representative to the several underwriters (such
period, the “Restriction Period” and the underwriters collectively, the
“Underwriters”), the undersigned will not, except as permitted in connection
with any Exempt Transfers (as defined below), offer, sell, contract to sell,
hypothecate, pledge or otherwise dispose of (or enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any Affiliate (as defined in the
Underwriting Agreement) of the undersigned or any person in privity with the
undersigned or any Affiliate of the undersigned), directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”) with respect to, any
shares of common stock of the Company or securities convertible, exchangeable or
exercisable into, shares of common stock of the Company beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”). Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. In order to enforce this covenant, the Company shall cause the transfer
agent or other registrar to impose stop-transfer instructions and implement stop
transfer procedures preventing the transfer agent of the Company from effecting
any actions in violation of this letter agreement. The Representative may
consent to an early release from the Restriction Period if, in its sole and
absolute discretion, the market for the Securities would not be adversely
impacted by sales and in cases of financial emergency. Notwithstanding the
foregoing, if (i) the Company issues an earnings release or material news, or a
material event relating to the Company occurs, during the last 17 days of the
Restriction Period, or (ii) prior to the expiration of the Restriction Period,
the Company announces that it will release earnings results during the 16-day
period beginning on the last day of the Restriction Period, the restrictions
imposed by this letter agreement shall continue to apply until the expiration of
the 18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event, unless the Representative
waives such extension.

 

 
 

--------------------------------------------------------------------------------

 

 

“Exempt Transfers” as used herein shall not be subject to the restrictions set
forth in this letter agreement and shall include (1) a transfer by the
undersigned of any common stock or any securities convertible into or
exchangeable or exercisable for common stock as a bona fide gift or gifts, or by
will or intestacy, to any member of the immediate family (as defined below) of
the undersigned or to a trust the beneficiaries of which are exclusively the
undersigned or members of the undersigned’s immediate family or to a charity or
educational institution; provided, however, that it shall be a condition to the
transfer that (A) the transferee executes and delivers to the Representative not
later than one business day prior to such transfer, a written agreement, in
substantially the form of this letter agreement and otherwise satisfactory in
form and substance to the Representative, and (B) if the undersigned is required
to file a report under Section 16(a) of the Exchange Act, reporting a reduction
in beneficial ownership of common stock or any securities convertible into or
exercisable or exchangeable for common stock by the undersigned during the
Restriction Period (as the same may be extended as described above), the
undersigned shall include a statement in such report to the effect that such
transfer or distribution is not a transfer for value and that such transfer is
being made as a gift or by will or intestacy, as the case may be; or (2) the
exercise or conversion by the undersigned of currently outstanding warrants,
options and convertible debentures, as applicable, and the exercise of options
under an acceptable stock option plan, so long as the undersigned agrees that
the shares of common stock received from any such exercise or conversion will be
subject to this letter agreement; or (3) if the undersigned is a (i) a
corporation, partnership or other business entity, transfers or distributions by
the undersigned of any shares of common stock or any securities convertible into
or exercisable or exchangeable for common stock to (A) another corporation,
partnership or other business entity that controls, is controlled by or managed
by or is under common control with such stockholder or (B) as part of a
distribution to an equity holder of such stockholder or to the estate of any
such equity holder, or (ii) if the undersigned is a trust, transfers to a
trustor or beneficiary of the trust or to the estate of a beneficiary of such
trust; or (4) any transfer in accordance with a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of common
stock, provided that such plan does not provide for the transfer of shares of
Common Stock during the restricted period and no public announcement or filing
under the Exchange Act regarding the establishment of such plan shall be
required of or voluntarily made by or on behalf of the undersigned or the
Company; or (5) transfers of any shares of common stock or any securities
convertible into or exchangeable or exercisable for common stock in connection
with a trading plan established pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of common stock, provided that such plan does not
provide for the transfer of shares of common stock during the Restricted Period
and no public announcement or filing under the Exchange Act regarding the
establishment of such plan shall be required of or voluntarily made by or on
behalf of the undersigned or the Company; provided that in the case of any
transfer or distribution pursuant to clause (1) or (3) above, it shall be a
condition to the transfer that (A) the transferee executes and delivers to the
Representative not later than one business day prior to such transfer, a written
agreement, in substantially the form of this letter agreement and otherwise
satisfactory in form and substance to the Representative, and (B) if the
undersigned is required to file a report under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of common stock or any
securities convertible into or exercisable or exchangeable for common stock by
the undersigned during the Restriction Period (as the same may be extended as
described above), the undersigned shall include a statement in such report to
the effect that such transfer or distribution is not a transfer for value and
that such transfer is being made as a gift or by will or intestacy, as the case
may be. For purposes of this paragraph, “immediate family” shall mean a spouse,
child, grandchild or other lineal descendant (including by adoption), father,
mother, brother or sister of the undersigned.

 

 
 

--------------------------------------------------------------------------------

 

 

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to each Underwriter to perform
under the Underwriting Agreement and that each Underwriter (which shall be a
third party beneficiary of this letter agreement) and the Company shall be
entitled to specific performance of the undersigned’s obligations hereunder. The
undersigned hereby represents that the undersigned has the power and authority
to execute, deliver and perform this letter agreement, that the undersigned has
received adequate consideration therefor and that the undersigned will
indirectly benefit from the closing of the transactions contemplated by the
Underwriting Agreement.

 

This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Representative and the
undersigned. This letter agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this letter agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Underwriting Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. The undersigned hereby waives any right to a trial by jury. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The undersigned agrees and understands that this
letter agreement does not intend to create any relationship between the
undersigned and each Underwriter and that no issuance or sale of the Securities
is created or intended by virtue of this letter agreement.

 

This letter agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Underwriters.

 

 

*** SIGNATURE PAGE FOLLOWS***

 

 
 

--------------------------------------------------------------------------------

 

 

 

This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

 

_________________________

Signature

 

__________________________

Print Name

 

__________________________

Position in Company, if any

 

Address for Notice:

 

__________________________

 

__________________________

 

__________________________

Number of shares of Common Stock

 

_____________________________________________________________________________

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.

 

 

VIVEVE MEDICAL, INC.

 

 

 

By: _________________________________                    

Name: Scott Durbin

Title: Chief Financial Officer

 

 

 